Citation Nr: 0531282	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  00-16 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including major depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active military duty from June 1971 to April 
1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained, and 
in this regard, the veteran has been advised on numerous 
occasions during the lengthy pendency of this appeal that he 
had provided VA with an inadequate factual basis for VA to 
assist him in the attempted development of his reported 
stressors in support of a diagnosis of PTSD related to 
military service.

2.  The veteran had no combat service.

3.  Although the veteran has received diagnoses of PTSD and 
major depression attributable to incidents of service, no 
incident reported by the veteran has been independently 
corroborated by objective evidence.  

4.  In addition to diagnoses of PTSD and major depression, 
the veteran has received various other psychiatric diagnoses 
that are not shown to be related to any incident, injury or 
disease of active service.

5.  The evidence on file clearly demonstrates that the 
veteran is an unreliable historian in advancing a claim for 
service connection for an acquired psychiatric disorder 
attributable to incidents of military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including major depression 
and PTSD, was not incurred in or aggravated by service, and 
is not otherwise attributable to incidents of military 
service.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.303, 
3.304, 4.9, 4.125, 4.127 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act 
(VCAA) of 2000 and regulations implementing this legislation 
are applicable to the veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The initial rating decision in December 1998 now an appeal 
was clearly issued prior to adoption of VCAA.  However, in 
response to the veteran's claim, in July 1998, the RO 
requested the veteran to provide all information associated 
with his reported award of Social Security benefits.  In 
February 2000, the RO informed the veteran that it had 
records of his psychiatric treatment commencing in 1998, but 
that he had reported receiving treatment as early as 1980, 
and he was forwarded medical release forms to be properly 
completed so that the RO might assist him in collecting 
earlier records of his private psychiatric treatment.  This 
notification also informed the veteran that to link a 
diagnosis of PTSD to incidents of service, it was necessary 
to verify any of his reported stressors.  He was specifically 
requested to provide sufficient detail so that VA might 
assist him in corroborating reported stressors.  The veteran 
was provided with the laws and regulations governing an award 
of service connection for PTSD in a statement of the case 
issued in June 2000.  The veteran was provided with the same 
laws and regulations and the additional regulations 
implementing VCAA in a supplemental statement of the case 
issued in January 2004.  

The veteran was provided formal VCAA notice in February 2005.  
This notification informed the veteran of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and requested that he submit any relevant evidence in 
his possession.  This notification also specifically informed 
the veteran that he had submitted insufficient factual detail 
with respect to stressors claimed to support a valid 
diagnosis of PTSD related to military service.  The veteran 
was again provided the laws and regulations implementing VCAA 
in a supplemental statement of the case issued in May 2005.

A review of the claims folder does reveal that the RO has 
collected the veteran's service medical records, service 
personnel records, all records of his treatment and 
examination with VA, Social Security records, and a 
significant quantity of private medical records.  Although 
the veteran had claimed being initially provided counseling 
or marriage counseling as early as 1980, in sworn testimony 
before the undersigned in June 2005 he indicated that he had 
discovered that these records were old enough to have been 
previously destroyed.  Aside from those records, the veteran 
does not contend, and the evidence on file does not suggest 
that there are any outstanding relevant clinical records that 
have not been collected for review.  The veteran availed 
himself of the opportunity of providing sworn testimony at a 
hearing before the undersigned in June 2005 at the RO.

The veteran's representative urged at his hearing before the 
Board that the veteran's testimony might warrant further 
assistance.  In this regard, the Board has considered 
remanding this appeal for the sole purpose of attempting 
further evidentiary development of the veteran's claimed 
stressors in support of a diagnosis of PTSD and major 
depression related to incidents of service.  However, as the 
veteran has previously been notified by the RO on several 
occasions, he has provided insufficient factual detail for VA 
to attempt further development of those claimed stressors 
either through action taken by the RO or through referral to 
the Center for Unit Records Research (CURR).  The undersigned 
specifically attempted to obtain additional factual material 
regarding reported stressors from the veteran during his 
personal hearing without success.  The veteran did report two 
names during this hearing and indicated that he was, at the 
time, attempting to locate these individuals for the purpose 
of providing supporting statements.  He said he would submit 
any evidence so obtained.  Some four months after the hearing 
conducted in June 2005, no additional evidence in this regard 
has been submitted by the veteran and neither he nor his 
representative has requested additional time to submit such 
evidence.  Accordingly, the Board finds that VCAA, including 
the duty to assist, has been satisfied to the extent feasible 
in this appeal.  38 U.S.C.A. §§5102, 5103, 5103A., 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
the line the duty.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. 
§3.303.  Service connection may also be granted on a 
presumptive basis for a psychosis, which is shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§1101, 1112, 
1113, 1137; 38 C.F.R. §§3.307, 3.309.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. §3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressors; and credible 
supporting evidence that the claimed in-service stressors 
occurred.  38 C.F.R. §3.304(f).

Personality disorders are not disabilities for VA 
compensation purposes.  38 C.F.R. §§4.9, 4.127.

The Schedule for Rating Disabilities incorporates by 
reference the American Psychiatric Association's, Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. §4.125(a).

Facts:  The veteran filed his initial claim for service 
connection for PTSD and major depression in July 1998, some 
19 years after he was separated from service.  This claim 
only referred to a single stressor related to service 
regarding a plane crash into an orphanage in Seoul, South 
Korea, in the summer of 1973.

The service medical records, which appear to be complete, 
contain no complaints or report of treatment or diagnosis for 
an acquired psychiatric disorder at any time during service 
from 1971 to 1979 apart from a single occasion in December 
1974 when the veteran was referred to the mental hygiene 
clinic at the Yongsan military facility in Seoul, South 
Korea.  The veteran was noted to be 21 years old and married 
with three years in the Army and two months in the Republic 
of Korea.  It was noted that he bottled up his emotions and 
that this caused anxiety.  He had the fear of failure so he 
did not want to get out and associate with people.  He spent 
most of his time in the barracks writing letters to his wife, 
and had no outlets to vent his emotions and no recreational 
activities.  

On the mental status examination, he was fully alert and 
oriented with no evidence of psychosis.  His affect was 
appropriate to mood, which was depressed.  There was no 
evidence of hallucinations, delusions, or thought disorders.  
The provisional diagnosis was "situational anxiety."  There 
is no indication in the records on file that, after December 
1974, the veteran ever sought psychological counseling or 
psychiatric treatment at any other time during service.  A 
periodic service physical examination conducted in July 1973 
noted that the veteran was psychiatrically normal.  A 
periodic military physical examination conducted in June 1976 
indicated that the veteran was psychiatrically normal.  The 
physical examination for service separation in February 1979 
noted that the veteran was psychiatrically normal.  

The earliest psychological treatment records on file are from 
the Highland-West Seattle Mental Health Center, commencing in 
1989.  These records document repeated statements by the 
veteran that his parents were alcoholic and severely abusive.  
He reported being beaten for no reason and locked out of his 
home.  The veteran reported the history of a seizure 
disorder, which was in remission.  These records also contain 
numerous references to the veteran reporting that he had 
served in Vietnam during military service.  These records 
also note the veteran's report of onset of symptoms in 
"1986," and the veteran's report of being seen for marital 
counseling at that time.  The impression was PTSD.

There are also a series of outpatient treatment records 
reflecting group counseling of the veteran at the Highland-
West Seattle Mental Health Center from 1989 through 1992.  
These records include discussions of the veteran's anxiety 
over marital difficulties, divorce, a motor vehicle accident, 
the loss of job and unemployment, financial problems, his 
son's legal problems, mother's death, foreclosure, and 
anxiety over being denied Social Security disability 
benefits.  This was the period when the veteran began his 
training as a drug and alcohol abuse counselor.  It is 
noteworthy that throughout this four-year record of 
outpatient treatment, there is no documented or recorded 
complaint of anxiety related to any incident or injury of 
active military service.  

In February 1996, the veteran was admitted to the St. Francis 
Hospital.  The veteran was noted to have a history of 
depression and PTSD, and in the last month he had cut 
himself.  The veteran had been employed for a lengthy period 
as a drug and alcohol abuse counselor.  He reported that he 
grew up with parents who both had alcohol problems, and that 
he was abused when he was five or six years old and he 
remembered being put in a box for several hours.  When he was 
a little bit older, both parents physically abused him.  The 
veteran reported that when he was an adult he joined the 
service and "went to Vietnam.  He was injured there."  The 
veteran reported that "he realized that he has had some 
problems with panic attacks and depression since he was 
young."  He been married for about 20 years and had two grown 
children.  He reported that because of his depression he 
became more and more withdrawn from his family so his wife 
asked for a separation and they divorced three years later.  
He had been taking psychotropic medication for the past five 
years and had been in counseling off and on at the Highland-
West Seattle Mental Clinic for about seven years.  

The diagnostic impressions from the February 1996 
hospitalization were major depression, dysthymia, and PTSD, 
with rule out mixed personality disorder.  The Axis IV 
stressor listed was a history of severe abuse by parents, and 
alcoholism.  Another record from this hospitalization 
indicates that the veteran had a history of PTSD and that the 
veteran reported "that his parents kept him in a box until he 
was six years of age and then they physically and emotionally 
abused him."  He also reported being sexually abused while in 
high school.  The veteran also reported that "he has a panic 
disorder, depression, [PTSD] from Viet Nam...."  In sum the 
reports from St. Francis Hospital in 1996 clearly include the 
veteran's reports of military service in Vietnam, and include 
a diagnosis of PTSD specifically related to incidents of 
"childhood" and "Vietnam."

The veteran was again admitted to the St. Francis Hospital in 
June 1998.  The records from this admission indicate that he 
reported that he heard voices "which he did not tell us 
before because he said the voice had been with him for so 
long."  During this admission, the veteran again reported a 
history of being seriously abused by his parents when growing 
up.  The veteran also had "a history of serving in Vietnam 
and has a lot of stories about that."  The diagnoses from 
this admission were again major depression, PTSD and, 
additionally, a dissociative disorder.  There continued to be 
self-inflicted wounds of the arms.  

A Social Security disability determination from October 1998 
indicates that the veteran was awarded Social Security 
disability benefits effective from that time with a primary 
diagnosis of "functional psychotic disorders" and a secondary 
diagnosis of functional nonpsychotic anxiety-related 
disorders.  Records associated with this award include the 
veteran's report of a history of "hearing voices since 
Vietnam."  Records associated with this award indicate that 
the veteran listened to voices in his head that told him to 
cut himself.  Other records indicate that his parents had 
abused him and this resulted in a broken arm, which they did 
not treat even though they knew it was broken.  Another 
record notes that the veteran had received "a bag of 
diagnoses," including major depression, PTSD, dissociative 
disorder, borderline personality disorder, and 
schizoaffective disorder.  Another record again includes 
references to the veteran providing a detailed history of 
severe parental abuse.  The record indicated that the veteran 
showed many borderline traits, "and to an extent early hx is 
early accurate such [history] would be consistent [with] such 
personality dysfunction."  This clinician wrote that overall, 
he doubted the veteran's history giving was reliable, and 
that he suspected that the picture was a mix of chronic ego-
fragility and borderline personality disorder or traits, 
covered over by more socially-reinforced PTSD self-concept 
and diagnosis, which may falsely color the clinical picture.  
This provider noted that in summary he would provide the 
veteran with a diagnosis of alcohol abuse in sustained full 
remission, schizoaffective disorder, anxiety disorder not 
otherwise specified, and borderline traits/personality 
disorder.

In September 1998, the veteran was provided with an initial 
VA psychiatric examination for compensation purposes.  The 
examination report clearly indicated that there was no claims 
folder or other clinical evidence available for review, other 
than a computer entry indicating a recent private admission 
with diagnoses of major depression, PTSD and borderline 
personality.  The veteran provided a detailed description of 
a stressor related to service where he reported witnessing an 
aircraft accident at an orphanage where he had done volunteer 
work.  He said that two or three children were killed and 
others injured, and he assisted with rescue operations.  The 
veteran provided considerable detail as to how he believed 
this incident resulted in his psychiatric disability.  The 
diagnoses were PTSD, major depression with psychotic 
features.  An Axis II diagnosis was deferred.

The remaining clinical evidence on file reflects the 
veteran's outpatient treatment with VA facilities.  In June 
2000, the veteran was seen for suturing after he 
intentionally cut himself with a razor.  This behavior was 
noted to be a special concern because he had contracted for 
safety less than two hours before.  The veteran was unhappy 
because he had recently received a letter from VA denying a 
service connection claim and this letter was discussed with a 
VA clinician.  The clinician explained to the veteran that 
part of the reason for the denial of his claim was because of 
inconsistent histories that he given about his exposure to 
trauma.  The veteran reported that he had not told the 
physician who conducted his September 1998 VA examination 
about his history of childhood abuse because "his VFW adviser 
had told him not to mention his history of childhood abuse."  
The clinician wrote that this "does not account for the fact 
that he claimed, on one admission, to have been a Vietnam vet 
when he never served in VN."  It was believed that since the 
veteran stopped to purchase a razor to cut himself with on 
the way home from treatment, "it would appear that he either 
changed his mind very quickly or his contract was not 
meaningful at the time it was made."  

In October 2000, VA outpatient treatment records show that 
the veteran's diagnoses were recurrent depressive disorder 
and bipolar affective disorder not otherwise specified.  
There was also a borderline personality disorder.  There was 
no finding of PTSD.  In January 2001, the Axis I diagnoses 
were generalized anxiety disorder, psychotic disorder not 
otherwise specified, and PTSD "provisional."  In February 
2001, it was noted that the veteran was reported by his 
roommate to have been keeping a knife with him in bed, which 
was causing his roommate some distress.  When questioned 
about this, the veteran denied having any sharp instrument.  
When confronted with his roommate's concerns, the veteran 
admitted that he did have a knife but did not tell the truth 
about it because he would be required to give it up.  In 
March 2001, the diagnoses were again generalized anxiety 
disorder, psychotic disorder not otherwise specified, and 
PTSD "provisional."  It was also reported that he had 
borderline personality traits.  

In January 2002, the veteran reported that both his parents 
were alcoholics and that he was often physically and 
emotionally abused.  The abuse was reported as having 
occurred from age four until he left the house at age 18.  
Beatings reportedly occurred two to three times per week, 
with the worst event being an instance when his father struck 
him with an ax handle and broke the veteran's arm.  The 
veteran reported not being taken to the hospital and the arm 
was never set, which left him with a restricted range of 
motion.  Prior to entering the military, the veteran 
described himself as a poor student with poor grades and he 
reported that he often got into trouble both in and out of 
school.  He said his parents started spiking his soda at age 
five or six to make him sleep and he had continued to abuse 
alcohol during his adolescent years.  He also believed that 
he been suffering from depression "since childhood."  The 
veteran also described his previously reported stressor 
incident during service in Korea when an airplane was shot 
down and crashed into an orphanage where he had worked as a 
volunteer.  This time, the veteran reported that some 19 
children were dead, and others wounded.  He reported weekly 
recurrent intrusive distressing memories of the plane crash 
and nightmares two to three times per week of wounded and 
dead children.  He positively endorsed, in addition, having 
flashbacks with increased psychological distress at exposure 
to seeing children and airplanes.  The diagnostic formulation 
was PTSD, major depressive disorder, alcohol dependence in 
full remission, and traits of borderline personality 
disorder.  

In April 2002, the veteran reported increased anxiety due to 
a recent motor vehicle accident.  He said he engaged in an 
abundance of checking behaviors such as going back three or 
four times to make sure that he has turned off the stove, 
heater and lights prior to departing his apartment.  The 
assessment was that "for the first time, [the veteran] is 
reporting [symptoms] associated with OCD [obsessive-
compulsive disorder]."  In December 2002, the veteran 
appears to have first reported a distressing nightmare 
regarding witnessing a fellow soldier being electrocuted to 
death in an accident.  The report indicates that the veteran 
"had not thought about this event much before."

In March 2003, the veteran submitted a statement wherein he 
added two additional stressors to support a diagnosis of 
PTSD.  He wrote that in 1972 or early 1973, while on his way 
to make a parachute jump at Fort Campbell, Kentucky, he got a 
flat tire and, after repair, he arrived late to make the 
jump, just in time to see a helicopter crash killing all 
persons aboard.  He said this crash scared him so much that 
he terminated his jump status.  He next reported that in 1978 
or 1979, his roommate was electrocuted while loading tanks on 
railroad cars.  He said that he hoped this information "once 
looked into" would support his service connection claim.

In August 2003, the veteran submitted a partial news article 
documenting seven persons killed at Fort Campbell, Kentucky, 
in an Army helicopter crash.  The helicopter in this report 
was a UH-60 Blackhawk.  After receipt of this news article, 
RO personnel found this news report on the Internet and 
printed it out in full for inclusion into the claims folder.  
It is apparent that the copy submitted by the veteran was cut 
off so that the remainder of the article was deleted.  The 
remainder of the report noted a history of prior helicopter 
incidents at that facility going back through 1988 and 
obviously referred to an incident many years after the 
December 1971 to May 1973 period when service records show 
that the veteran served at Ft. Campbell.  The RO also 
included a printout regarding the Blackhawk helicopter, 
noting that it first entered service with the Army in "1979."

In March 2005, an employee of a PTSD outpatient clinic with 
the apparent educational qualification of a Masters of 
Education wrote his opinion that the veteran had PTSD related 
to stressful incidents which occurred during military 
service.

In June 2005, the veteran testified before the undersigned.  
In referring to the earlier helicopter crash incident at Fort 
Campbell, Kentucky, it was pointed out by his representative 
that the helicopter was not a Blackhawk but a Huey (or 
"Healey" as transcribed)  The veteran again described the 
incident of his scheduled parachute jump from a helicopter in 
which the helicopter crashed and one person was killed and he 
said that he assisted in removing the body from the wreckage.  
He testified that immediately after this incident he started 
having nightmares and flashbacks, and that he was afraid to 
make any other parachute jumps.  

At the hearing, the veteran also again reported the incident 
of the aircraft crashing into an orphanage in South Korea.  
He said that the children's blood, which got on him when he 
was removing them from the accident, caused him to start 
cutting himself because he felt like he needed to get the 
children's blood out of his arms and off of his stomach.  The 
veteran provided two names of other military persons who he 
thought might be able to corroborate his report and indicated 
that he commenced a search of individuals of similar names on 
the computer.  He said that he was forwarding letters to 
these individuals attempting to locate them to assist in 
corroborating his claim.  He said that he would contact VA 
with any positive response.  When describing the treatment he 
sought while serving in Korea, he reported that he did not 
tell healthcare professionals about the incident because "I 
tried to block that out."  In discussing his initial 
psychological counseling at the Highland-West Seattle Mental 
Health Care Center, the veteran indicated that the earliest 
records of his treatment there had been destroyed due to age 
but that he recalled that he was being treated for PTSD at 
that facility.  He also indicated that he was receiving 
marriage counseling at that facility.  The veteran testified 
that he did not actually see an individual get electrocuted 
while he was serving in Germany but that a sergeant had told 
him of that incident.

Analysis:  The Board finds that a preponderance of the 
evidence on file is against a finding that the veteran has 
PTSD, major depression or any other acquired psychiatric 
disorder that is reasonably related to any incident, injury 
or disease of active military service.  Although there are 
competent diagnoses of PTSD on file, each such diagnoses is 
based solely upon the veteran's reported stressors, with no 
independent corroboration of any reported stressor.  
Moreover, a review of the clinical history reveals that all 
initial diagnoses of PTSD from private medical records 
clearly attributed that diagnoses to severe parental abuse 
during the veteran's childhood years, and to incidents of his 
reported service in the Republic of Vietnam.  Of course, if a 
valid diagnosis of PTSD was based upon a childhood history of 
parental abuse, then service connection for PTSD would not be 
warranted since the origin of the disorder was prior to 
military service (if there was no aggravation of a pre-
existing PTSD during service, and no such aggravation is 
shown).  

Additionally, it is clear and undisputed from a review of the 
evidence, including the veteran's service personnel records, 
that the veteran never served in the Republic of Vietnam.  It 
is noteworthy that none of the earliest private treatment 
records included any report by the veteran of stressors 
involving the orphanage, the helicopter training accident, or 
the electrocution incident.  These earliest treatment records 
were in fact used and considered by the Social Security 
Administration, which apparently initially refused a finding 
of disability for the veteran but later, in October 1998, did 
find that the veteran was disabled from psychiatric 
disability.  The primary diagnosis was functional psychotic 
disorders and the second diagnosis was functional 
nonpsychotic anxiety-related disorders  A diagnosis of PTSD 
is notably absent unless considered as being subsumed within 
a generic anxiety-related disorder.  

The veteran's September 1998 VA examination resulting in a 
diagnosis of PTSD related to service was based entirely upon 
his report of the orphanage incident in Korea, which has 
never been corroborated.  Notably absent from that report of 
examination is any statement by the veteran describing a 
lengthy serious history of abuse by his parents from age 4 to 
18.  It is also noteworthy that the inpatient and outpatient 
treatment records only refer to the orphanage incident, 
beginning in approximately 1998.  From 1998 until late-2002 - 
2003, there are multiple reports of nightmares, intrusive 
recollections and flashbacks regarding the orphanage 
incident, but no such complaints regarding the parachute 
training incident or the electrocution incident.  Clinical 
documentation of those complaints is only reported around and 
after the time the veteran submitted a statement in March 
2003 that included those two new stressors.  However, those 
two later reported stressors have also not been verified by 
any objective evidence on file.

Again, each diagnosis of PTSD on file is based solely upon 
the veteran's own reported history, without any objective 
corroboration.  Because the veteran is not shown to have 
served in combat with the enemy, such corroboration is 
essential for an allowance of the benefits sought on appeal 
in accordance with the governing regulation of 38 C.F.R. 
§3.304(f).  Insofar as the veteran has received diagnoses of 
PTSD based upon his own reported history, however, the Board 
finds from the evidence on file, as previously summarized at 
considerable length, that the veteran may not be considered a 
credible or reliable historian.  

The veteran, in numerous private and VA treatment records, 
clearly reported a lengthy serious history of parental 
physical and emotional abuse.  Yet, he notably failed to 
mention this history at the time of his September 1998 VA 
psychiatric examination.  When questioned about this fact, 
the veteran reported that his veteran's service 
representative had told him that he should not report these 
facts.  Clearly, because these facts could lead a VA 
adjudicator to the conclusion that PTSD might be attributable 
to incidents other than service, the veteran's failure to 
report this serious history of child abuse presented an 
incomplete if not inaccurate medical history regardless of 
his reasons for doing so.  At the time the veteran filed his 
initial claim, he indicated that he had first been treated 
for psychiatric difficulties in or around 1997, but during 
the lengthy pendency of this appeal significant earlier 
treatment records were located and included in the claims 
folder.  These are the records that first document that the 
veteran claimed to have been seriously abused as a child, and 
also include the veteran's assertions of having served in 
combat as an infantry paratrooper in Vietnam.  Indeed, the 
veteran, at that time, said that he had been reported as 
killed in action when his helicopter was shot down and that 
he was missing for four days, and he reported that his 
parents had a funeral service for him.  Of course, it is 
undisputable that the veteran never served in Vietnam.  

In advancing his claim for service connection for PTSD 
related to service, the veteran submitted a computer printout 
article regarding a helicopter crash at Fort Campbell, 
Kentucky.  He wrote that he hoped "this will be additional 
supporting evidence to support my claim."  Subsequent 
research revealed that the veteran had edited this article 
and that the whole article clearly involved a Blackhawk 
helicopter accident which occurred many years after the one 
alleged to have occurred by the veteran in the early 1970s 
and could not have been a Blackhawk.  In recorded clinical 
history's, the veteran clearly reported that he had witnessed 
another soldier's electrocution while he was stationed in 
Germany during service.  In his testimony before the 
undersigned in June 2005, the veteran testified that he did 
not witness this incident but had only been informed about it 
by another serviceman.  

At the time of the 1998 VA psychiatric examination, at 
approximately the time the veteran initially began reporting 
the orphanage incident in Korea, he reported that two or 
three children were killed and others injured.  In VA 
outpatient treatment in 2002, the veteran reported that some 
19 of these children had been killed.  The veteran has 
reported a history of a seizure disorder, but seizures of any 
kind are not clinically documented in any of the extensive 
clinical records on file.  In 1996, the veteran reported 
being locked in a box by his parents for several hours as a 
child, and on another occasion, reported being kept in a box 
until he was six years old. 

When hospitalized or domiciled with VA on one occasion when a 
roommate complained that the veteran was keeping a knife, the 
veteran denied having a knife in his possession until he was 
confronted with his roommate's statement.  At that point, the 
veteran surrendered the knife, which he had stated that he 
did not have in his possession.  The clinical records also 
reveal that during private hospitalization in the 1990s, the 
veteran reported auditory hallucinations of hearing voices.  
He clearly reported at the time that he heard these voices 
for a number of years but had intentionally not reported them 
during earlier treatment and hospitalization.  In this 
regard, it is noteworthy that a clinical note associated with 
the records obtained from the Social Security Administration 
includes a health-care provider statement that he doubted 
that the veteran's statements of history were reliable.  It 
was suspected that the reasons for this were a mixture of 
chronic ego-fragility and borderline personality disorder 
covered over by more socially reinforced PTSD self-concept 
and diagnosis, which may falsely color the clinical picture.

Essentially, the chronological history on file reveals that 
the veteran did not have any form of chronic psychiatric 
disability during service or a psychosis within one year 
after service separation.  He began receiving marriage 
counseling sometime in the 1980s and it is noteworthy that a 
complete collection of outpatient treatment counseling 
records from 1989 through 1992 only includes discussions of 
the veteran's problem with his marriage, divorce, job, 
unemployment, motor vehicle accident, mother's death, 
financial problems, son's legal problems, back pain, and a 
denial of Social Security Administration benefits.  These 
records do not include a single reference to any stressors 
related to military service, and these records do not include 
any diagnosis of PTSD related to such service.  The veteran 
next reported a history of anxiety related to military 
service in Vietnam and childhood abuse, which history was 
apparently accepted by the Social Security Administration in 
its eventual award of disability benefits.  

It is only at approximately the time that the veteran filed 
his claim for service connection for PTSD and major 
depression related to military service for VA disability 
compensation benefits, that he began reporting a history of 
exposure to the orphanage incident in Korea, but only that 
incident and no other.  It is only when that incident could 
not be independently verified that the veteran subsequently 
reported two additional incidents (parachute training 
accident and electrocution).  These later incidents, however, 
are not often documented in the clinical records on file as 
stressors reasonably supporting a valid diagnosis of PTSD.  
Indeed, in December 2002 when the veteran is first noted to 
have reported a distressing nightmare regarding "witnessing" 
a fellow soldier being electrocuted to death, the veteran 
reported, as documented in the record, that he "had not 
thought about this event much before."  Of course, a valid 
diagnosis of PTSD requires that a stressful incident be a 
pivotal factor in arriving at a valid diagnosis.  38 C.F.R. 
§ 4.125(a), DSM-IV.

For these reasons, the Board finds that the veteran has not 
been a reliable or credible historian in pursuing claims for 
disability compensation, whether for secondary gain or 
otherwise.  See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000) (the Board has a positive duty to assess the weight 
and credibility of the evidence).  Minor discrepancies in 
recalling events over a period of many years would be readily 
understandable.  The veteran's complex psychiatric disability 
picture also may be a contributing factor with respect to 
inconsistencies in his historical reports.  In this case, 
however, the embellished accounts and discrepancies in 
recalling claimed historical events demonstrate of pattern of 
inconsistency, inaccuracy and unreliability.  This factor has 
also has been noted by clinicians in the evidence on file.  
Under the circumstances, the Board concludes that further 
attempts to verify claimed PTSD stressors related to service 
would be futile in connection with this appeal.  

The Board does not doubt that the veteran has a psychiatric 
disability.  The current record, however, is insufficient to 
demonstrate that such disability is causally related to 
incidents of military service.  Because any clinical 
diagnosis of PTSD on file has been based on uncorroborated 
history as reported by the veteran, the Board finds that the 
record does not support a diagnosis of PTSD for VA 
compensation purposes.  In the absence of objective evidence 
corroborating any stressor claimed by the veteran in support 
of a valid diagnosis of service-related PTSD, a claim for 
service connection for PTSD and any causally associated major 
depression must be denied.  

Apart from the diagnoses of PTSD and major depression on 
file, there are also various other psychiatric diagnoses.  
The veteran has rather consistently been diagnosed with 
borderline personality disorder and, to the extent that such 
disorder is responsible for the veteran's psychiatric 
impairment, personality disorders are not disabilities for VA 
compensation purposes and may not be service-connected.  38 
CFR §§4.9, 4.125 (a).  

The Board finds it noteworthy that the principal psychiatric 
symptom that was objectively and which significantly 
contributed to the veteran's initial hospitalizations with 
private facilities, in and after 1996, was his propensity to 
cut himself with sharp objects.  At this time, there was also 
a history of auditory hallucinations (hearing voices).  These 
symptoms have not been associated with any psychiatric 
disorder related to service.  Significantly, a private 
health-care provider who apparently reviewed the veteran's 
clinical history in October 1998 and found that the veteran 
was not a reliable historian, felt that the appropriate 
diagnoses for the veteran was alcohol abuse in sustained full 
remission, schizoaffective disorder, anxiety disorder not 
otherwise specified, and borderline traits for personality 
disorder.  

In summary, the veteran is not shown to have incurred or 
aggravated a psychiatric disorder at any time during active 
military service.  He was seen in a mental hygiene clinic on 
one occasion in December 1974, but the diagnosis was only 
situational depressive reaction and no current disorder has 
been linked to this isolated event.  Three subsequent 
military service examinations, including the examination for 
service separation, noted the veteran to be psychiatrically 
normal.  There is no evidence that the veteran manifested a 
psychosis to a compensable degree within one year after he 
was separated from service.

The records on file reveal that the veteran was likely first 
treated by a private facility in approximately 1986 for 
marriage counseling and records of counseling from that same 
facility from 1989 through 1992 fail to include any objective 
evidence of psychiatric disability attributable to any 
incident, injury or disease of active military service.  The 
only diagnoses of PTSD and associated major depression as 
attributable to service are based upon a historical statement 
of stressors provided by the veteran without objective 
corroboration.  In the absence of any objective corroboration 
of any reported stressor attributable to a valid diagnosis of 
PTSD related to military service, the veteran's claim for 
service connection for PTSD and associated major depression 
must be denied.  Furthermore, none of the veteran's other 
reported psychiatric diagnoses is reasonably related to any 
incident, injury or disease of active military service.  
Accordingly, the appeal must be denied.  
ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD and major depression, is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


